Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed October 15, 2021, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 1, 4-7, 12-15 and 17-21 have been considered but are deemed to be moot in view of the new grounds of rejection.

Applicant argues that paragraph 21 (which should be paragraph 24) is not confusing, as one of ordinary skill in this art would understand that the safeguard device 19 can be a non-positive or positively locking device. Applicant further argues that paragraph 26 clarifies that an external threaded region and the safeguard device 19 together form a positive locking connection. 
The examiner disagrees. Paragraph 26 has been amended to state “If the screw connection between the lower part and the upper part is of prestressed configuration (for example Figure 1 and 2) or relies only on the external threaded region 1 or 17 for connection (for example Figure 3), this is a non-positively locking connection. If the screw connection between the lower part and the upper part is not of prestressed configuration and utilizes an anti-rotation safeguard (for example 19 in Figure 4), this is a positively locking connection. Since the only difference between the non-positive locking and positive locking embodiments is the safeguard 19 (as both have the threaded portions), the safeguard 19 must be positively locking (see objection to the specification and 112a rejection).

Applicant argues that the axial gap is between 20 and 4, as shown in a part of fig 1 (page 10), which is wrong. The original disclosure stated “an auxiliary support which realizes a gap between the upper part and the lower part in the static state” (paragraph 9, emphasis added) and “a gap in the region of said auxiliary support is particularly advantageous if the two parts 12, 13 are screwed to one another in a completed manner Via said gaps, deformations of the piston during the operation of the internal combustion engine can firstly be compensated for, said gap secondly being present only in the static state. The gap decreases as a consequence of temperature increases and/or deformations of the piston during the operation of the piston in the internal combustion engine, with the result that the associated regions of the lower part 12 and the upper part 13, just like the regions of the main support 2, come into contact in the region of the auxiliary support 4” (paragraph 99, emphasis added), which indicate that the gap is part of the auxiliary support, not the main support. But elements 20 and 4 are part of the main support, not the auxiliary support. Even if there is a gap as part of the main support, there is no disclosure that it closes due a temperature increase.
It is understood that the above was to provide support for the limitation that the gap is positioned axially above a lowest distal portion of the upper part land piston ring belt. Since it doesn’t define the gap, it can’t support this limitation. Note the drawing objection, which further clarifies this problem. 
Note that the limitation of claim 18 contradicts the position of the gap being between elements of the main support.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 25 (fig 3; note t6hat it was previously in paragraph 19, as modified on 6/22/2020, but left off in the current substitute specification).

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gap is positioned axially above a lowest distal portion of an upper part land piston ring belt (e.g. claim 1 line 20-21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note that there is no disclosure of the upper part land piston ring belt. Although one of ordinary skill in this art would understand what an upper part land piston ring belt is, this understanding would include that the upper part land piston ring belt in the figures would end at the upper part of the gap. Either the piston ring belt ends at the gap or if it doesn’t, the rest of the piston ring belt is part of the lower part and not part of the upper part. If the rest of the piston ring belt is part of lower part, it can’t be part of the upper part land piston ring belt.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed 10/15/2021 has been entered. It should be noted that it also has some problems (see the drawing objections and below). 

The disclosure is objected to because of the following informalities: The specification states “This is a non-positive or positively locking anti-rotation safeguard 19” (paragraph 24), which is contradicted by paragraph 26 which states “If the screw connection between the lower part and the upper part is not of prestressed configuration for example 19 in fig 4), this is a positively locking connection”. It is confusing, as to how the locking anti-rotation safeguard 19 can be both non-positive and positively; especially since it is later stated as only being positively locking. Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no discussion of “an upper part land piston ring belt” with or without “the gap is positioned axially above a lowest distal portion of an upper part land piston ring belt” (e.g. claim 1 line 20-21; see objection to the drawings); and “the axial gap extends along substantially an entire length of the lower part second contact surface and the upper part second contact surface in the static state” (claim 18). 

Claim Objections
Claim 7 is objected to because of the following informalities: “having and a first contact surface” (line 9) should be -- having a first contact surface--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 4-6, 15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 claims “the auxiliary support defines an axial gap parallel to the piston stroke axis axially between the lower part second contact surface and the upper part second contact surface in a static state, the gap is positioned axially above a lowest distal portion of an upper part land piston ring belt” (line 18-21), which is wrong. The lowest distal portion of the upper part land piston ring belt is the upper part 
Claims 4-6, 15 and 18-20 depend from claim 1, and therefore have the same problems as listed above.

Claim Rejections - 35 USC § 102
Claims 7 and 13 are rejected under 35 U.S.C. § 102(b) as being anticipated by Kemnitz et al (6763758). Kemnitz et al discloses a piston comprising a lower part (2) having a circumferential land (13) defining an internal threaded portion (part of 8) positioned circumferentially about a piston stroke axis facing in a direction radially inward toward the piston stroke axis, and first (10b) and second (12b) contact surfaces radially distant from each other; an upper part (1) having a circumferential land (5), radially inward from the lower part circumferential land, defining an external threaded portion positioned circumferentially about the piston stroke axis facing in a direction radially outward from the piston stroke axis, and first (10a) and second (12a) contact surfaces radially distant from each other; the upper and lower parts connected by engaging the upper part external threaded portion to the lower part internal threaded portion; a main support (10) defined by the abutting engagement of the upper and lower part first contact surfaces on the threaded engagement of the upper and the lower part, with the lower part internal threaded portion positioned radially inward of and directly adjacent to the main support; an auxiliary support (12) defined by the upper and lower part second contact surfaces on the threaded engagement of the upper and the lower part and abutting engagement of the upper and lower part first contact surfaces, defines an axial gap (column 3 line 22-25) parallel to the piston stroke axis axially between the upper and lower part second contact surfaces in a static state; and in operation in the internal combustion engine, the piston is operable to allow axial expansion (i.e. 12a, 12b are free to move relative to each other) of a portion of at least one of the upper part or the lower part into the axial gap.
Kemnitz et al discloses an inner region cavity (7) positioned vertically above a pin bore (unnumbered, e.g. fig 1) along the piston stroke axis (K) and defined by the upper and lower parts (claim 13).

Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Kemnitz et al (6763758) in view of Tromel (3465651). Kemnitz et al discloses all of the elements of claim 14, including a cooling gallery (7) defined by the upper and lower parts extending circumferentially about the piston stroke axis; but does not disclose that a plurality of extension bores extend upwardly and in fluid communication with the cooling gallery.  
Tromel teaches, for a piston having upper (10) and lower (11) parts defining a cooling gallery (34) extending circumferentially about the piston stroke axis; that a plurality of extension bores (36) extend upwardly and in fluid communication with the cooling gallery, for the purpose of allowing flow of cooling oil through the cooling gallery to cool the upper part (column 5 line 37-449).
Since Kemnitz et al and Tromel are both from the same field of endeavor, the purpose disclosed by Tromel would have been recognized in the pertinent art of Kemnitz et al. It would have been obvious at the time the invention was made to one having ordinary skill in the art to include a plurality of extension bores extending upwardly and in fluid communication with the cooling gallery of Kemnitz et al, as taught by Tromel, for the purpose of allowing flow of cooling oil through the cooling gallery to cool the upper part.

Claims 12, 17 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Kemnitz et al (6763758) in view of Hanish et al (1492294). Kemnitz et al discloses all of the elements of claim 12, 17 and 21 (see 102 rejections); but does not disclose that an anti-rotation device positioned within an axial anti-rotation bore defined by the upper and lower part and extending through the main support, to prevent rotation of the upper part relative to the lower part about the piston stroke axis
Hanish et al teaches, for a piston having a main support defined by abutting engagement of upper (part of 7) and lower (part of 4) part first contact surfaces (unnumbered, fig 4) on the threaded engagement of upper (3) and lower (2) parts (page 1 line 52-59), and an auxiliary support defined by upper (10) and lower (12) part second contact surfaces; 
that an anti-rotation device (6) is positioned within an axial anti-rotation bore (5) defined by the upper and lower part and extending through the main support, for the purpose of preventing rotation of the upper part relative to the lower part about the piston stroke axis (page 1 line 64-69).
Since Kemnitz et al and Hanish et al are both from the same field of endeavor, the purpose disclosed by Hanish et al would have been recognized in the pertinent art of Kemnitz et al. It would have been obvious at the time the invention was made to one having ordinary skill in the art to position an anti-rotation device within an axial anti-rotation bore defined by the upper and lower part and extending through the main support of Kemnitz et al, as taught by Hanish et al, for the purpose of preventing rotation of the upper part relative to the lower part about the piston stroke axis

	Conclusion
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745